Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (this "Agreement") is made and
entered into effective as of September 10, 2015 (the "Effective Date"), by and
between Bernard Luthi (the "Executive"), Blucora, Inc. (the "Company"), and
Monoprice, Inc. (“Monoprice” or the “Operating Unit”).
RECITALS
WHEREAS, the Company and Executive entered into an employment agreement
effective as of July 14, 2014 (the “Prior Agreement”);
Whereas, the Company and Executive desire to amend and restate the Prior
Agreement in its entirety, effective as of the Effective Date;
NOW THEREFORE, in consideration of the foregoing, the mutual covenants contained
herein, the employment of the Executive by the Company, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.
Certain Definitions

(a)    “Additional Employee Agreement” means the Supplementary Terms of
Employment attached to the Prior Agreement as Exhibit A.
(b)    "Base Salary" has the meaning set forth in Section 5(a).
(c)    "Board" means the Board of Directors of the Company.
(d)    "Cause" means, as determined by the Board in its reasonable discretion:
(i) the Executive's conviction of, or plea of guilty or nolo contendere to, a
misdemeanor involving dishonesty, wrongful taking of property, immoral conduct,
bribery or extortion or any felony; (ii) willful material misconduct by the
Executive in connection with the business of the Company; (iii) the Executive's
continued and willful failure to perform substantially his responsibilities to
the Company under this Agreement, after written demand for substantial
performance has been given by the Board that specifically identifies how the
Executive has not substantially performed his responsibilities; (iv) the
Executive’s improper disclosure of confidential information or other material
breach of this Agreement, including the Additional Employee Agreement; (v) the
Executive's material fraud or dishonesty against the Company; (vi) the
Executive's willful and material breach of the Company's written code of conduct
and business ethics or other material written policy, procedure or guideline in
effect from time to time (provided that the Executive was given access to a copy
of such policy, procedure or guideline prior to the alleged breach) relating to
personal conduct; or (vii) the Executive's willful attempt to obstruct or
willful failure to cooperate with any investigation authorized by the Board or
any governmental or self-regulatory entity. Any determination of Cause by the
Company shall be made by a resolution approved by a majority of the members of
the Board, provided that, with

 



--------------------------------------------------------------------------------



respect to Section 1(d)(iii), the Board must give the Executive notice and 60
days to cure the substantial nonperformance.
(e)    "Change of Control" means the occurrence of any of the following:
(i)    any "person" (as defined in Sections 13(d) and 14(d) of the Exchange
Act), excluding for this purpose, (A) the Company or any subsidiary of the
Company or (B) any employee benefit plan of the Company or any subsidiary of the
Company, or any person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such plan that acquires beneficial
ownership of voting securities of the Company, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities;
(ii)    consummation of a reorganization, merger or consolidation of the
Company, in each case, unless, following such transaction, all or substantially
all the individuals and entities who were the beneficial owners of outstanding
voting securities of the Company immediately prior to such transaction
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the company resulting from such transaction
(including, without limitation, a company that, as a result of such transaction,
owns the Company or all or substantially all the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such transaction of the
outstanding voting securities of the Company;
(iii)    any sale or disposition by the Company, in one transaction or a series
of related transactions, of all or substantially all the Company's assets;
(iv)    a "Board Change" which, for purposes of this Agreement, shall have
occurred if a majority of the seats on the Board are occupied by individuals who
were neither (A) nominated by a majority of the Incumbent Directors nor
(B) appointed by directors so nominated ("Incumbent Director" means a member of
the Board who has been either (1) nominated by a majority of the directors of
the Company then in office or (2) appointed by directors so nominated, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board); or
(v)    an approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
(f)    "Code" means the Internal Revenue Code of 1986, as amended.
(g)    "Company Transaction" means a Change of Control or a Significant
Operating Unit Transaction.

 



--------------------------------------------------------------------------------



(h)    "Compensation Committee" means the Compensation Committee of the Board.
(i)    "Constructive Termination" means the occurrence, on a date that is prior
to the two-month period prior to the consummation of a Company Transaction or
after the 12-month period following the consummation of a Company Transaction,
of any of the following without the Executive's express prior written consent:
(i) a material reduction of or to the Executive's duties, authority or
responsibilities (a change in reporting relationship alone does not constitute
such a material reduction); (ii) a material reduction by the Company of the
Executive's Base Salary, unless similarly situated executives also experience a
reduction; or (iii) a requirement that the Executive relocate his primary work
location more than 25 miles from Rancho Cucamonga, California or from any work
location to which the Company transfers the Executive during the course of his
employment and to which such transfer the Executive has consented.
Notwithstanding the foregoing, a Constructive Termination shall not exist unless
(x) the Executive delivers written notice to the Company (the "Constructive
Termination Notice") of the existence of the condition which the Executive
believes constitutes a Constructive Termination within 30 days of the initial
existence of such condition (which Constructive Termination Notice specifically
identifies such condition) or, if the condition exists as a result of the
cumulative effect of two or more events, then within 30 days of the last to
occur of such series of events, (y) the Company fails to remedy such condition
within 30 days after the date on which it receives such notice (the
"Constructive Termination Cure Period"), and (z) the Executive actually
terminates employment within 30 days after the expiration of the Constructive
Termination Cure Period.
(j)    "Disability" means the Executive's inability to perform his employment
duties to the Company hereunder, with or without reasonable accommodation, for
180 days (in the aggregate) in any one-year period as determined by an
independent physician selected by the Company.
(k)    "Exchange Act" means the Securities Exchange Act of 1934, as amended.
(l)    "Good Reason" means the occurrence of any of the following without the
Executive's express prior written consent: (i) a material reduction of or to the
Executive's duties, authority, responsibilities or reporting relationship;
(ii) a material reduction of the Executive's Base Salary; (iii) a material
reduction of the Executive's Target Bonus; (iv) a material reduction in the kind
or level of employee benefits to which the Executive is entitled that occurs
within 12 months following a Company Transaction, unless similarly situated
employees also experience a reduction; (v) a requirement that the Executive
relocate his primary work location more than 25 miles from Rancho Cucamonga,
California or from any work location to which the Company transfers the
Executive during the course of his employment and to which such transfer the
Executive has consented; (vi) in connection with a Company Transaction, the
failure of the Company to assign this Agreement to a successor to the Company or
the failure of a successor to the Company to explicitly assume and agree to be
bound by this Agreement in a writing delivered to the Executive; or (vii) a
material breach of this Agreement by the Company.
Notwithstanding the foregoing, termination of employment by the Executive will
not be for Good Reason unless (x) the Executive delivers written notice to the
Company (the "Good

 



--------------------------------------------------------------------------------



Reason Notice") of the existence of the condition which the Executive believes
constitutes Good Reason within 30 days of the initial existence of such
condition (which Good Reason Notice specifically identifies such condition),
(y) the Company fails to remedy such condition within 30 days after the date on
which it receives such notice (the "Good Reason Cure Period"), and (z) the
Executive actually terminates employment within 30 days after the expiration of
the Good Reason Cure Period.
(m)    "Release" means a full release of claims against the Company
substantially in the form attached hereto as Exhibit B; provided, however, that
notwithstanding the foregoing, such Release is not intended to and will not
waive the Executive's rights: (i) to indemnification pursuant to any applicable
provision of the Company's Bylaws or Certificate of Incorporation, as amended,
pursuant to any written indemnification agreement between the Executive and the
Company, or pursuant to applicable law; (ii) to vested benefits or payments
specifically to be provided to the Executive under this Agreement or any Company
employee benefit plans or policies; or (iii) respecting any claims the Executive
may have solely by virtue of the Executive's status as a stockholder of the
Company. The Release also shall not include claims that an employee cannot
lawfully release through execution of a general release of claims.
(n)    "Section 409A" means Section 409A of the Code and the Treasury
Regulations and official guidance issued in respect of Section 409A of the Code.
(o)    "Significant Operating Unit Transaction" means a merger or consolidation
of the Operating Unit with or into any other company, entity or person or a sale
or disposition in one transaction or a series of related transactions of all or
substantially all the Operating Unit's assets or outstanding equity interests to
another company, entity or person (a "Transaction"), other than a Transaction
with a subsidiary of the Company or another corporation or other entity that is
or as a result of the Transaction becomes controlled by the Company.
(p)    "Target Bonus" has the meaning set forth in Section 5(b).
2.
Duties and Scope of Employment

The Company, either directly or through Monoprice, shall employ the Executive in
the position of President of Monoprice. The Executive shall report directly to
the Company's Chief Executive Officer. The Executive will render such business
and professional services in the performance of the Executive's duties,
consistent with the Executive's position(s) within the Company, as shall be
reasonably assigned to the Executive at any time and from time to time by the
Chief Executive Officer. Upon termination of the Executive's employment for any
reason, unless otherwise requested by the Chief Executive Officer, the Executive
will be deemed to have resigned from all positions held at the Company and its
affiliates voluntarily, without any further action by the Executive, as of the
end of the Executive's employment, and the Executive, at the Chief Executive
Officer's request, will execute any documents necessary to reflect his
resignation.
3.
Obligations


 



--------------------------------------------------------------------------------



While employed hereunder, the Executive will perform his duties ethically,
faithfully and to the best of the Executive's ability and in accordance with law
and Company policy. The Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the express prior written approval of the Company's Chief
Executive Officer; provided, however, that notwithstanding anything to the
contrary in the Additional Employee Agreement, the Executive may engage in
charitable activities so long as such activities do not materially interfere
with the Executive's responsibilities to the Company.
4.
Agreement Term

Unless earlier terminated as provided herein, the term of this Agreement (the
"Agreement Term") shall be for a period of three years commencing on the
effective date of the Prior Agreement, and may be extended thereafter upon the
written mutual agreement of the Executive and the Company.
5.
Compensation and Benefits

(a)    Base Salary. The Company agrees to pay the Executive a base salary (the
"Base Salary") at an annual rate of not less than $320,000, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Executive's Base Salary shall be subject to annual
review by the Board (or a committee thereof).
(b)    Annual Bonus. The Executive shall be eligible to participate in the
Company's bonus and other incentive compensation plans and programs for the
Company's senior executives at a level commensurate with his position. The
Executive shall have the opportunity to earn an annual target bonus (the "Target
Bonus") measured against criteria to be determined by the Board (or a committee
thereof) of at least 60% of Base Salary.
(c)    Equity Awards. The Executive will participate in all Company long-term
equity incentive programs extended to senior executives of the Company generally
at levels commensurate with the Executive’s position, as determined by the Board
(or a committee thereof).
(d)    Benefits. The Executive and his eligible dependents shall be eligible to
participate in the employee benefit plans that are available or that become
available to other employees of the Company, with the adoption or maintenance of
such plans to be in the discretion of the Company, subject in each case to the
generally applicable terms and conditions of the plan or program in question and
to the determination of any committee administering such plan or program. Such
benefits shall include participation in the group medical, life, disability, and
retirement plans that are made generally available to employees of the Company,
and any supplemental plans available to senior executives of the Company from
time to time. The Company reserves the right to change or terminate its employee
benefit plans and programs at any time.

 



--------------------------------------------------------------------------------



(e)    Expenses. The Company shall reimburse the Executive for reasonable
business expenses incurred by the Executive in the furtherance of or in
connection with the performance of the Executive's duties hereunder, in
accordance with the Company's expense reimbursement policy as in effect from
time to time.
6.
Termination of Employment

(a)    General Provisions. This Agreement and the Executive's employment with
the Company may be terminated by either the Executive or the Company at will at
any time with or without Cause; provided, however, that the parties’ rights and
obligations upon such termination during the Agreement Term shall be as set
forth in applicable provisions of this Agreement; and provided, further, that
Section 6(d) provides for payments in the event of certain terminations of
employment after the expiration of the Agreement Term.
(b)    Any Termination by Company or Executive. In the event of any termination
of the Executive's employment with the Company, whether by the Company or by the
Executive, (i) the Company shall pay the Executive any unpaid Base Salary due
for periods prior to the date of termination of employment ("Termination Date");
(ii) the Company shall pay the Executive any unpaid bonus compensation pursuant
to Section 5(b), to the extent earned through the Termination Date; (iii) the
Company shall pay the Executive all of the Executive's accrued and unused "paid
time off" (PTO), if any, through the Termination Date; and (iv) following
submission of proper expense reports by the Executive, the Company shall
reimburse the Executive for all expenses reasonably and necessarily incurred by
the Executive in connection with the business of the Company through the
Termination Date (collectively, the "Accrued Obligations"). The Accrued
Obligations shall be paid promptly upon termination and within the period of
time mandated by applicable law (but, in any event, within 30 days after the
Termination Date). The Accrued Obligations paid or provided pursuant to this
Section 6(b) shall be in addition to the payments and benefits, if any, to be
provided to the Executive upon his termination of employment pursuant to
Section 6(c), 6(d), 6(e), or 6(f). Except as expressly stated above or as
required by law or this Agreement, the Executive shall receive no further
compensation in any form other than as set forth in this Section 6(b).
(c)    Termination by Company Without Cause or Constructive Termination. If,
other than in connection with a Company Transaction as described in Section
6(d), the Executive's employment with the Company is terminated by the Company
without Cause or the Executive terminates employment with the Company under
circumstances constituting a Constructive Termination, then subject to
Section 6(g), the Executive shall receive the following payments and benefits:
(i)    a severance payment in an amount equal to one times the Executive's Base
Salary in effect as of the Termination Date (or if the Executive terminates
employment under circumstances constituting a Constructive Termination due to a
material reduction of the Executive's Base Salary, in effect immediately prior
to such reduction) (less applicable withholding taxes), which amount shall be
payable in a single lump sum on the first payroll date that is at least 60 days
following the Termination Date (but, in any event, by no later than

 



--------------------------------------------------------------------------------



March 15 of the calendar year immediately following the calendar year that
includes the Termination Date), in accordance with Section 13(b)(ii); and
(ii)    a lump-sum payment in an amount equal to (A) the monthly COBRA premium
in effect under the Company's group health plan as of the Termination Date for
the coverage in effect under such plan for the Executive (and the Executive's
spouse and dependent children) on such date multiplied by (B) 12 (less
applicable withholding taxes), which amount shall be payable in a single lump
sum on the first payroll date that is at least 60 days following the Termination
Date (but, in any event, by no later than March 15 of the calendar year
immediately following the calendar year that includes the Termination Date), in
accordance with Section 13(b)(ii); provided, however, that notwithstanding the
foregoing or any other provision in this Agreement to the contrary, the Company
(or its successor) may unilaterally amend this Section 6(c)(ii) or eliminate the
benefit provided hereunder to the extent it deems necessary to avoid the
imposition of excise taxes, penalties or similar charges on the Company or any
of its subsidiaries, affiliates or successors, including, without limitation,
under Section 4980D of the Code.
Notwithstanding any provision to the contrary in any Company equity compensation
plan or any outstanding equity award agreement, if, during the Agreement Term,
the Executive terminates employment with the Company under circumstances
described in this Section 6(c), there shall be no acceleration of vesting or
exercisability of any outstanding equity awards or extension of any option
post-termination exercise period.
For the avoidance of doubt, under no circumstances will the Executive be
entitled to payments and benefits under both this Section 6(c) and Section 6(d).
(d)    Termination of Employment in Connection With a Company Transaction. If
the Company terminates the Executive's employment without Cause or the Executive
terminates employment with the Company for Good Reason (1) on the day of or
during the 12-month period immediately following the consummation of a Company
Transaction or (2) during the 2-month period prior to the consummation of a
Company Transaction but at the request of any third party participating in or
causing the Company Transaction or otherwise in connection with the Company
Transaction, then subject to Section 6(g), the Executive shall receive the
following payments and benefits:
(i)    a severance payment in an amount equal to one times the Executive's Base
Salary in effect as of the Termination Date and his then current Target Bonus
amount (or if the Executive terminates employment for Good Reason due to a
material reduction of the Executive's Base Salary or Target Bonus, in effect
immediately prior to such reduction) (in each case less applicable withholding
taxes), which amount shall be payable in a single lump sum on the first payroll
date that is at least 60 days following the Termination Date (but, in any event,
by no later than March 15 of the calendar year immediately following the
calendar year that includes the Termination Date), in accordance with
Section 13(b)(ii);

 



--------------------------------------------------------------------------------



(ii)    a lump-sum payment in an amount equal to (A) the monthly COBRA premium
in effect under the Company's group health plan as of the Termination Date for
the coverage in effect under such plan for the Executive (and the Executive's
spouse and dependent children) on such date multiplied by (B) 12 (less
applicable withholding taxes), which amount shall be payable in a single lump
sum on the first payroll date that is at least 60 days following the Termination
Date (but, in any event, by no later than March 15 of the calendar year
immediately following the calendar year that includes the Termination Date), in
accordance with Section 13(b)(ii); provided, however, that notwithstanding the
foregoing or any other provision in this Agreement to the contrary, the Company
(or its successor) may unilaterally amend this Section 6(d)(ii) or eliminate the
benefit provided hereunder to the extent it deems necessary to avoid the
imposition of excise taxes, penalties or similar charges on the Company or any
of its subsidiaries, affiliates or successors, including, without limitation,
under Section 4980D of the Code; and
(iii)    notwithstanding any provision to the contrary in any applicable equity
compensation plan or any outstanding equity award agreement, the treatment of
the Executive’s outstanding equity awards shall be governed solely by the
following provisions: (A) all of the Executive's then-outstanding time-vesting
equity awards shall fully vest and all restrictions thereon shall lapse, and
(B) to the extent vested (including as a result of the acceleration provided
under this Section 6(d)(iii)), all of the Executive's outstanding stock options
shall remain exercisable until the first to occur of 12 months following the
Termination Date and each such stock option's original expiration date.
If a Company Transaction is consummated prior to the expiration of the Agreement
Term, this Section 6(d) shall apply to a termination of the Executive's
employment by the Company without Cause or by the Executive for Good Reason
during the 12-month period immediately following the consummation of the Company
Transaction even if such 12-month period extends past the expiration of the
Agreement Term. Moreover, notwithstanding the expiration of the Agreement Term,
if a Company Transaction is consummated within two months after the expiration
of the Agreement Term, then this Section 6(d) shall apply to a termination of
the Executive's employment by the Company without Cause or by the Executive for
Good Reason (i) on the day of or during the 12-month period immediately
following the consummation of the Company Transaction or (ii) during the 2-month
period prior to the consummation of the Company Transaction but at the request
of any third party participating in or causing the Company Transaction or
otherwise in connection with the Company Transaction.
For the avoidance of doubt, the payments and benefits described under this
Section 6(d) and the Accrued Obligations shall be the only payments and benefits
to which the Executive is entitled in the event that the Executive's employment
terminates under this Section 6(d).
(e)    Death. In the event of the Executive's death while employed hereunder,
and subject to Section 6(g), the Executive's beneficiary (or such other
person(s) specified by will or the laws of descent and distribution) shall be
entitled to receive a lump-sum payment in an amount equal to three months' Base
Salary in effect as of the Termination Date (less applicable withholding taxes),
which amount shall be payable in a single lump sum on the first payroll date

 



--------------------------------------------------------------------------------



that is at least 60 days following the Termination Date (but, in any event, by
no later than March 15 of the calendar year immediately following the calendar
year that includes the Termination Date), in accordance with Section 13(b)(ii).
(f)    Disability. In the event of the Executive's termination of employment
with the Company due to Disability, and subject to Section 6(g), the Executive
shall be entitled to receive a lump-sum payment in an amount equal to six
months' Base Salary in effect as of the Termination Date (less applicable
withholding taxes), which amount shall be payable in a single lump sum on the
first payroll date that is at least 60 days following the Termination Date (but,
in any event, by no later than March 15 of the calendar year immediately
following the calendar year that includes the Termination Date), in accordance
with Section 13(b)(ii).
(g)    Release and Other Conditions. The payments and benefits described in
Sections 6(c) through 6(f) are expressly conditioned on (i) the Executive (or,
in the case of the Executive's death, the Executive's representative) signing
and delivering (and not revoking thereafter) a Release to the Company (which, in
the case of the Executive's death, also releases any claims by the Executive's
estate or survivors), which Release is executed, delivered and effective no
later than 60 days following the Termination Date and (ii) the Executive
continuing to satisfy any obligations to the Company under this Agreement, the
Release and the Additional Employee Agreement that are incorporated herein by
reference, and any other agreement(s) between the Executive and the Company. In
the event the Release described in Section 6(g)(i) is not executed, delivered
and effective by the 60th day after the Termination Date, none of such payments
or benefits shall be provided to the Executive.
7.
Significant Operating Unit Transaction.

In the event a Significant Operating Unit Transaction is consummated prior to
the expiration of the Agreement Term, (a) all of the Executive's
then-outstanding time-vesting equity awards shall fully vest and all
restrictions thereon shall lapse, and (b) to the extent vested (including as a
result of the acceleration provided under this Section 7), all of the
Executive's outstanding stock options shall remain exercisable until the first
to occur of 12 months following the Termination Date and each such stock
option's original expiration date. In the event of a conflict between any
provision in any applicable equity compensation plan or any outstanding equity
award agreement and this Section 7, the treatment of the Executive’s outstanding
equity awards shall be governed solely by the terms of this Section 7.
8.
Section 280G

(a)    Amount of Payments and Benefits. Notwithstanding anything to the contrary
herein, in the event that the Executive becomes entitled to receive or receives
any payments, options, awards or benefits (including, without limitation, the
monetary value of any noncash benefits and the accelerated vesting of
equity-based awards) under this Agreement or under any other plan, agreement or
arrangement with the Company or any person affiliated with the Company
(collectively, the "Payments"), that may separately or in the aggregate
constitute "parachute payments" within the meaning of Section 280G of the Code
and the Treasury Regulations promulgated thereunder (or any similar or successor
provision) (collectively,

 



--------------------------------------------------------------------------------



"Section 280G") and it is determined that, but for this Section 7(a), any of the
Payments will be subject to any excise tax pursuant to Section 4999 of the Code
or any similar or successor provision (the "Excise Tax"), the Company shall pay
to the Executive either (i) the full amount of the Payments or (ii) an amount
equal to the Payments, reduced by the minimum amount necessary to prevent any
portion of the Payments from being an "excess parachute payment" (within the
meaning of Section 280G) (the "Capped Payments"), whichever of the foregoing
amounts results in the receipt by the Executive, on an after-tax basis, of the
greatest amount of Payments notwithstanding that all or some portion of the
Payments may be subject to the Excise Tax. For purposes of determining whether
the Executive would receive a greater after-tax benefit from the Capped Payments
than from receipt of the full amount of the Payments, (i) there shall be taken
into account any Excise Tax and all applicable federal, state and local taxes
required to be paid by the Executive in respect of the receipt of such payments
and (ii) such payments shall be deemed to be subject to federal income taxes at
the highest rate of federal income taxation applicable to individuals that is in
effect for the calendar year in which the payments and benefits are to be paid,
and state and local income taxes at the highest rate of taxation applicable to
individuals in the state and locality of the Executive's residence on the
effective date of the relevant transaction described under
Section 280G(b)(2)(A)(i) of the Code, net of the maximum reduction in federal
income taxes that could be obtained from deduction of such state and local taxes
(as determined by assuming that such deduction is subject to the maximum
limitation applicable to itemized deductions under Section 68 of the Code and
any other limitations applicable to the deduction of state and local income
taxes under the Code).
(b)    Computations and Determinations. All computations and determinations
called for by this Section 7 shall be made by an independent accounting firm or
independent tax counsel appointed by the Company (the "Tax Counsel"), and all
such computations and determinations shall be conclusive and binding on the
Company and the Executive. For purposes of such calculations and determinations,
the Tax Counsel may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code. The Tax Counsel shall
submit its determination and detailed supporting calculations to both the
Executive and the Company within 15 days after receipt of a notice from either
the Company or the Executive that the Executive may receive payments which may
be considered "parachute payments." The Company and the Executive shall furnish
to the Tax Counsel such information and documents as the Tax Counsel may
reasonably request in order to make the computations and determinations called
for by this Section 7. The Company shall bear all costs that the Tax Counsel may
reasonably incur in connection with the computations and determinations called
for by this Section 7.
(c)    Reduction Methodology. In the event that Section 7(a) applies and a
reduction is required to be applied to the Payments thereunder, the Payments
shall be reduced by the Company in its reasonable discretion in the following
order: (i) reduction of any Payments that are subject to Section 409A on a
pro-rata basis or such other manner that complies with Section 409A, as
determined by the Company, and (ii) reduction of any Payments that are exempt
from Section 409A.
9.
No Impediment to Agreement


 



--------------------------------------------------------------------------------



The Executive hereby represents to the Company that the Executive is not, as of
the date hereof, and will not be, during the Executive's employment with the
Company, employed under contract, oral or written, by any other person, firm or
entity, and is not and will not be bound by the provisions of any restrictive
covenant or confidentiality agreement that would constitute an impediment to, or
restriction upon, the Executive's ability to enter this Agreement and to perform
the duties of the Executive's employment.
10.
Additional Employee Agreement

The Additional Employee Agreement is incorporated herein by reference. The
Additional Employee Agreement shall survive the termination of this Agreement
and/or the Executive’s employment with the Company.
11.
Arbitration

(a)    Executive agrees that any dispute and/or claim between the Company
(including without limitation its officers, directors, employees agents or
shareholders and its subsidiaries) and Executive that underlies, relates to
and/or results from Executive’s employment relationship with the Company or the
termination of that relationship or any of the terms of this Agreement,
including the Additional Employee Agreement, that cannot be resolved by mutual
agreement of the Company and Executive will be submitted to final, binding
arbitration to the maximum extent permitted by law in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association that are then in effect. This arbitration provision
includes, but is not limited to, claims of wrongful discharge, infliction of
emotional distress, breach of contract (including breach of this Agreement),
breach of any covenant of good faith and fair dealing, and claims of retaliation
and/or discrimination in violation of any local, state or federal law. Examples
of such laws include Title VII of the Civil Rights Act of 1964; the Age
Discrimination in Employment Act of 1967; the Americans with Disabilities Act of
1990; the Family and Medical Leave Act of 1993; and RCW Chapter 49.60, and all
amendments to each such law as well as the regulations issued thereunder. This
arbitration provision does not affect the Executive’s right to pursue worker’s
compensation or unemployment compensation benefits for which he may be eligible
in accordance with state law, nor does it affect the Executive’s right to file
and/or to cooperate in the investigation of an administrative charge of
discrimination.
(b)    Notwithstanding this arbitration provision, either the Executive or the
Company may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this Agreement and without abridgement
of the powers of the arbitrator.
(c)    The Company, as further consideration for Executive’s agreement to
arbitrate covered disputes, agrees to pay for the arbitrator’s fees and other
costs directly associated with the arbitration that would not otherwise be
charged if the parties pursued civil litigation in court.
12.
Successors; Personal Services


 



--------------------------------------------------------------------------------



The services and duties to be performed by the Executive hereunder are personal
and may not be assigned or delegated. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and the
Executive and the Executive's heirs and representatives.
13.
Notices

Notices and all other communications contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Executive, mailed notices shall be addressed
to the Executive at the home address the Executive most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.
14.
Section 409A

(a)    The parties intend that this Agreement and the payments and benefits
provided hereunder be exempt from the requirements of Section 409A, to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treasury Regulation Section 1.409A-1(b)(4), the involuntary
separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A is
applicable to this Agreement, the parties intend that this Agreement and any
payments and benefits thereunder comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding
anything herein to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions.
(b)    Without limiting the generality of the foregoing, and notwithstanding any
other provision of this Agreement to the contrary:
(i)    if the Executive is deemed on the date of termination to be a "specified
employee" within the meaning of that term under Section 409A, then with regard
to any payment that is considered a "deferral of compensation" under
Section 409A payable on account of a "separation from service," such payment
shall be made on the date which is the earlier of (A) the date that is six
months and one day after the date of such "separation from service" of the
Executive and (B) the date of the Executive's death (the "Delay Period"), to the
extent required under Section 409A. Within ten business days following the
expiration of the Delay Period, all payments delayed pursuant to this
Section 13(b)(i) (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid to the Executive
in a lump sum, and all remaining payments due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for those
payments in this Agreement;
(ii)    to the extent that any payments or benefits under this Agreement are
conditioned on a Release, if the Release is executed and delivered by the
Executive to the Company and becomes irrevocable and effective within the
specified 60-day post-termination

 



--------------------------------------------------------------------------------



period, then, subject to Section 13(b)(i) and to the extent not exempt under
Section 409A, such payments or benefits shall be made or commence on the first
payroll date after the date that is 60 days after the Termination Date (but, in
any event, by no later than March 15 of the calendar year immediately following
the calendar year that includes the Termination Date). If a payment or benefit
under this Agreement is conditioned on a Release and such Release is not
executed, delivered and effective by the 60th day after the Termination Date,
such payment or benefit shall not be paid or provided to the Executive;
(iii)    all expenses or other reimbursements under this Agreement shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive. No such reimbursement or
expenses eligible for reimbursement in any taxable year shall in any way affect
the expenses eligible for reimbursement in any other taxable year, and the
Executive's right to reimbursement shall not be subject to liquidation or
exchange for any other benefit;
(iv)    for purposes of Section 409A, the Executive's right to receive a series
of installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., "payment shall be made within 30 days"), the actual date of payment
within the specified period shall be within the sole discretion of the Company;
(v)    in no event shall any payment under this Agreement that constitutes a
"deferral of compensation" for purposes of Section 409A be offset by any other
payment pursuant to this Agreement or otherwise; and
(vi)    to the extent required for purposes of compliance with Section 409A,
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a "separation from service" within the meaning of Section 409A, and for
purposes of any such provision of this Agreement, references to a "termination,"
"termination of employment" or like terms shall mean "separation from service."
(c)    The Company and the Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions that
may be necessary, appropriate, or desirable to avoid imposition of additional
tax or income recognition on the Executive under Section 409A, in each case to
the maximum extent permitted by applicable law. Notwithstanding any provision of
this Agreement to the contrary, (i) in no event will the Company be liable for
any additional tax, interest or penalty that may be imposed on the Executive by
Section 409A or damages for failing to comply with Section 409A and (ii) the
Executive acknowledges and agrees that the Executive will not have any claim or
right of action against the Company or any of its employees, officers, directors
or agents in the event it is determined that any payment or benefit provided
hereunder does not comply with Section 409A.
15.
Miscellaneous Provisions


 



--------------------------------------------------------------------------------



(a)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(b)    Entire Agreement. This Agreement (including exhibits) shall supersede and
replace all prior agreements or understandings relating to the subject matter
hereof, and no agreements, representations or understandings (whether oral or
written or whether express or implied) that are not expressly set forth in this
Agreement have been made or entered into by either party with respect to the
relevant matters hereof. This Agreement may not be modified except expressly in
a writing signed by both parties.
(c)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws of the
State of Washington without reference to any choice of law rules.
(d)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(e)    No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, in respect
of bankruptcy, garnishment, attachment or other creditor's process, and any
action in violation of this Section 14(e) shall be void.
(f)    No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.
(g)    Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, employment and other taxes.
(h)    Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate (as defined under the Exchange Act), and an affiliate
may assign its rights under this Agreement to another affiliate of the Company
or to the Company. In the case of any such assignment, the term "Company" when
used in a section of this Agreement shall mean the corporation that actually
employs the Executive.
(i)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.



 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.


 
 
BLUCORA, INC.




By: /s/ William J. Ruckelshaus
Name: William J. Ruckelshaus
Title: President and Chief Executive Officer




 
 
 
 
MONOPRICE, INC.


By: /s/ William J. Ruckelshaus
Name: William J. Ruckelshaus
Title: Chief Executive Officer




 
 
 
 
EXECUTIVE:




/s/ Bernard Luthi
Bernard Luthi
 
 
 




 



--------------------------------------------------------------------------------



EXHIBIT B


GENERAL RELEASE OF ALL CLAIMS
This General Release and Waiver of Claims (this “Release”) is executed by
Bernard Luthi (“Executive”) as of the date set forth below, and will become
effective as of the “Effective Date” as defined below. This Release is in
consideration of severance benefits to be paid to Executive by Blucora, Inc., a
Delaware corporation (the “Company”), pursuant to the Employment Agreement
between Executive and the Company dated as of September 10, 2015 (the
“Employment Agreement”). Execution of this Release without revocation by
Executive will satisfy the requirement, set forth in Section 6(g) of the
Employment Agreement, that Executive execute a general release and waiver of
claims in order to receive severance benefits pursuant to the Employment
Agreement.
1.
Termination of Employment

Executive acknowledges that his employment with the Company and any of its
subsidiaries (collectively, the “Company Group”) and any and all appointments he
held with any member of the Company Group, whether as officer, director,
employee, consultant, agent or otherwise, terminated as of ___________ (the
“Termination Date”). Effective as of the Termination Date, Executive has not had
or exercised or purported to have or exercise any authority to act on behalf of
the Company or any other member of the Company Group, nor will Executive have or
exercise or purport to have or exercise such authority in the future.
2.
Waiver and Release

(a)
Executive, for and on behalf of himself and his heirs and assigns, hereby waives
and releases any common law, statutory or other complaints, claims, charges or
causes of action arising out of or relating to Executive’s employment or
termination of employment with, or Executive’s serving in any capacity in
respect of any member of the Company Group (collectively, “Claims”). The Claims
waived and released by this Release include any and all Claims, whether known or
unknown, whether in law or in equity, which Executive may now have or ever had
against any member of the Company Group or any shareholder, employee, officer,
director, agent, attorney, representative, trustee, administrator or fiduciary
of any member of the Company Group (collectively, the “Company Releasees”) up to
and including the date of Executive’s execution of this Agreement. The Claims
waived and released by this Release include, without limitation, any and all
Claims arising out of Executive’s employment with the Company Group under, by
way of example and not limitation, the Age Discrimination in Employment Act of
1967 (“ADEA”, a law which prohibits discrimination on the basis of age against
persons age 40 and older), the National Labor Relations Act, the Civil Rights
Act of 1991, the Americans With Disabilities Act of 1990, Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act of 1974, the
Family Medical Leave Act, the Securities Act of 1933,


 



--------------------------------------------------------------------------------



the Securities Exchange Act of 1934, and the Washington Law Against
Discrimination, all as amended, and all other federal, state and local statutes,
ordinances, regulations and the common law, and any and all Claims arising out
of any express or implied contract, except as described in Paragraphs 2(b) and
2(c) below.
(b)
The waiver and release set forth in this Section 2 is intended to be construed
as broadly and comprehensively as applicable law permits. The waiver and release
shall not be construed as waiving or releasing any claim or right that as a
matter of law cannot be waived or released, including Executive’s right to file
a charge with the Equal Employment Opportunity Commission or other government
agency; however, Executive waives any right to recover monetary remedies and
agrees that he will not accept any monetary remedy as a result of any such
charge or as a result of any legal action taken against the Company by any such
agency.

(c)
Notwithstanding anything else in this Release, Executive does not waive or
release claims with respect to:

(i)
Executive’s entitlement, if any, to severance benefits pursuant to the
Employment Agreement;

(ii)
vested benefits or payments specifically to be provided to the Executive
pursuant to the Employment Agreement or any Company employee benefit plans or
policies;

(iii)
indemnification pursuant to any applicable provision of the Company's Bylaws or
Certificate of Incorporation, as amended, pursuant to any written
indemnification agreement between the Executive and the Company, or pursuant to
applicable law;

(iv)
any claims which the Executive may have solely by virtue of the Executive's
status as a shareholder of the Company; or

(v)
unemployment compensation to which Executive may be entitled under applicable
law.

(d)
Executive represents and warrants that he is the sole owner of the actual or
alleged Claims that are released hereby, that the same have not been assigned,
transferred, or disposed of in fact, by operation of law, or in any manner, and
that he has the full right and power to grant, execute and deliver the releases,
undertakings, and agreements contained herein.

(e)
Executive represents that he has not filed any complaints, charges or lawsuits
against the Company with any governmental agency or any court based on Claims
that are released and waived by this Release.


 



--------------------------------------------------------------------------------



3.
No Admission of Wrongdoing

This Release shall not be construed as an admission by either party of any
wrongful or unlawful act or breach of contract.
4.
Binding Agreement; Successors and Assigns

This Release binds Executive’s heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of the
respective heirs, administrators, representatives, executors, successors, and
assigns of any person or entity as to whom the waiver and release set forth in
Section 2 applies.
5.
Other Agreements

This Release does not supersede or modify in any way Executive’s continuing
obligations pursuant to the Employment Agreement (including Exhibit A thereto)
or the dispute resolution provisions of the Employment Agreement (including
Exhibit A thereto).
6.
Knowing and Voluntary Agreement; Consideration and Revocation Periods

(a)
Executive acknowledges that he has been given twenty-one (21) calendar days from
the date of receipt of this Release to consider all of the provisions of this
Release and that if he signs this Release before the 21-day period has ended he
knowingly and voluntarily waives some or all of such 21-day period.

(b)
Executive represents that (i) he has read this Release carefully, (ii) he has
hereby been advised by the Company to consult an attorney of his choice and has
either done so or voluntarily chosen not to do so, (iii) he fully understands
that by signing below he is giving up certain rights which he might otherwise
have to sue or assert a claim against any of the Company Releasees, and (iv) he
has not been forced or pressured in any manner whatsoever to sign this Release,
and agrees to all of its terms voluntarily.

(c)
Executive shall have seven (7) calendar days from the date of his execution of
this Release (the “Revocation Period”) in which he may revoke this Release. Such
revocation must be in writing and delivered, prior to the expiration of the
Revocation Period, to the attention of the Company’s Chief Executive Officer at
the Company’s then-current headquarters address. If Executive revokes this
Release during the Revocation Period, then the Release shall be null and void
and without effect.

7.
Effective Date

The Effective Date of this Release will be day after the Revocation Period
expires without revocation by Executive.

 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive has executed this Release as of the date indicated
below.


________________________        Dated:  _______________________
    



 

